FILED
                            NOT FOR PUBLICATION                             OCT 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50245

               Plaintiff - Appellee,             D.C. No. 3:13-cr-00087-LAB

  v.
                                                 MEMORANDUM*
LUIS ANTONIO GONZALEZ-MEZA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Luis Antonio Gonzalez-Meza appeals from the district court’s judgment and

challenges the 84-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Gonzalez-Meza contends that the district court committed three legal errors

in denying his request for a minor role adjustment under U.S.S.G. § 3B1.2(b). He

contends that the court: (i) failed to consider his relative culpability; (ii) failed to

take into account his lack of actual knowledge of the drugs in his car or the

structure and operations of the smuggling operation; and (iii) improperly relied on

drug quantity in denying the adjustment. We review de novo, see United States v.

Rodriguez-Castro, 641 F.3d 1189, 1192 (9th Cir. 2011), and find no legal error in

the denial of the request. The record reflects that the court considered Gonzalez-

Meza’s relative culpability, as required by section 3B1.2(b), see U.S.S.G.

§ 3B1.2(b) & cmt. n.3(A), and gave appropriate consideration to his level of

knowledge regarding the drugs and the drug smuggling operation. The court’s

consideration of the quantity of drugs involved was not improper. See Rodriguez-

Castro, 641 F.3d at 1193. Moreover, because Gonzalez-Meza failed to establish

that he was substantially less culpable than the average participant, the district

court did not clearly err by denying the adjustment. See U.S.S.G. § 3B1.2 cmt.

n.3(A); Rodriguez-Castro, 641 F.3d at 1192-93.

       Gonzalez-Meza also contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Gonzalez-

Meza’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence


                                             2                                     13-50245
24 months below the bottom of the advisory Guidelines range is substantively

reasonable in light of the totality of the circumstances and 18 U.S.C. § 3553(a)

sentencing factors. See id.

      AFFIRMED.




                                          3                                   13-50245